Exhibit 10.1

 

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is
entered into effective June 21, 2018, by and between Tailored Brands, Inc., a
Texas corporation (the “Company”), Tailored Shared Services, LLC, a Delaware
limited liability company (“SSU”), and Douglas S. Ewert (“Executive”), amending
and restating the Amended and Restated Employment Agreement dated April 22, 2015
(the “Prior Restatement”),  between The Men’s Wearhouse, Inc., a Texas
corporation ( “TMW”), and the Executive, as amended and assigned pursuant to the
Assignment and Amendment dated January 31, 2016 (the “Assignment”), between the
Company, SSU, TMW and the Executive. References in this Agreement to Effective
Date shall mean April 22, 2015.

 

WHEREAS, TMW and Executive entered into the Prior Restatement;

 

WHEREAS, TMW entered into a corporate restructuring pursuant to which TMW became
a wholly owned subsidiary of the Company and in connection therewith TMW, the
Company, SSU and the Executive entered into the Assignment pursuant to which the
Company was substituted for TMW under the Prior Restatement;

 

WHEREAS, under the terms of the Prior Restatement the Executive’s Employment
thereunder was extended by automatic renewal for a period of one year beginning
on April 22, 2018;

 

WHEREAS, the Company and the Executive desire to enter into this Second Amended
and Restated Agreement to reflect the substitution of the Company for TMW and to
make certain clarifying changes to, and update certain references in, the Prior
Restatement;

 

WHEREAS, the Company desires to be assured that the unique and expert services
of Executive will be available to the Company and its subsidiaries, and that
Executive is willing and able to render such services on the terms and
conditions hereinafter set forth;

 

WHEREAS, the Company desires to be assured that the confidential information and
good will of each of the Company and its subsidiaries will be preserved for the
exclusive benefit of the Company and its affiliates; and

 

WHEREAS, the Executive is a participant in the Company’s Amended and Restated
Senior Executive Change in Control Severance Plan (as the same may be amended
from time to time, the “Change in Control Plan”).

 

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Executive hereby agree to amend and
restate the Prior Restatement to read as follows:

 

1.                                      Employment and Duties.  The Company
hereby agrees to employ Executive as Chief Executive Officer of the Company, and
Executive hereby accepts such employment and agrees to serve the Company in such
capacity on the terms and subject to the conditions set forth in this Agreement.
Executive hereby acknowledges and agrees that while he serves as the Chief
Executive Officer of the Company, he will be formally employed by SSU, an
indirect wholly owned subsidiary of the Company.

 

1

--------------------------------------------------------------------------------


 

2.                                      Term.  Executive’s employment under this
Agreement shall continue, subject to earlier termination of such employment
pursuant to the terms hereof, from the Effective Date until the third
anniversary of the Effective Date   (the “Employment Period”).  On the third
anniversary of the Effective Date and on each anniversary thereof, the
Employment Period shall be automatically extended for an additional twelve-month
period; provided, however, that the Company or Executive may elect to terminate
the automatic extension of the Employment Period by giving written notice of
such election to the other party not less than 90 days prior to the end of the
Employment Period (including any twelve-month extension thereof).

 

3.                                      Duties.  During the Employment Period,
Executive shall serve on a full-time basis and perform services in a managerial
capacity in a manner consistent with Executive’s position as Chief Executive
Officer of the Company and Executive’s duties and responsibilities shall include
those duties customarily attendant to the position of Chief Executive Officer
and such other duties and responsibilities as may be assigned to him from time
to time by the Company’s board of directors (the “Board”) consistent with his
position as Chief Executive Officer. Executive shall devote his entire business
time, attention and energies (excepting vacation time, holidays, sick days and
periods of disability) and use his best efforts in his employment with the
Company; provided, however, that this Agreement shall not be interpreted as
prohibiting Executive from managing his personal affairs, including personal
investments and engaging in charitable or civic activities, so long as such
activities do not interfere in any material respect with the performance of
Executive’s duties and responsibilities hereunder.  During his employment
hereunder, Executive may serve on the board of directors of up to one other
public company with the prior consent of the Board, which consent shall not be
unreasonably withheld; provided, however, that such service does not violate
Section 9 of this Agreement or otherwise interfere in any material respect with
the performance of Executive’s duties and responsibilities hereunder.

 

4.                                      Compensation and Benefits of Employment.

 

(a)                                 Base Salary.  As compensation for the
services to be rendered by Executive hereunder, the Company shall pay to
Executive a base annual salary (“Annual Salary”) of $1,250,000 per year, in
equal installments in accordance with the customary payroll practices of the
Company.  The parties shall comply with all applicable withholding requirements
in connection with all compensation payable to Executive.  The Company’s Board
may, in its sole discretion, review and adjust upward Executive’s Annual Salary
from time to time, which shall have the effect of automatically amending this
Section 4(a) accordingly, but in no event may any downward adjustments in
Executive’s Annual Salary be made during the Employment Period.

 

(b)                                 Annual Bonus.  In addition to the Annual
Salary, Executive shall have an opportunity to earn an annual cash bonus (the
“Bonus”) in respect of each fiscal year of the Company in accordance with the
terms of the Company’s annual cash bonus program for executive officers then
existing for such fiscal year based on the achievement of performance objectives
as may be established from time to time by the Board or a committee thereof;
provided, however, that, except as otherwise provided herein, the Bonus for any
fiscal year shall be payable to Executive only if Executive is employed by the
Company on the date on which such Bonus is paid.  In no event will such Bonus be
paid later than the last day of the third month following the close of the
Company’s fiscal year to which such Bonus relates.  Executive’s target annual
bonus opportunity shall be set from time to time by the Board or a committee
thereof in a manner consistent with his position, but such bonus opportunity
shall not be less than 100% of the Annual Salary for the year with respect to
which such bonus is being set (the “Target Bonus”).  The actual

 

2

--------------------------------------------------------------------------------


 

Bonus payable may be greater or lesser than the Target Bonus and shall be
determined consistent with the criteria set for other senior management
executives at the Company by the Board or a committee thereof, based on such
factors as it shall determine.

 

(c)                                  Benefits.  Executive shall be entitled to
participate in and have the benefits under the terms of all life, accident,
disability and health insurance plans, pension, profit sharing, incentive
compensation and savings plans and all other similar plans and benefits which
the Company from time to time makes available to its senior management
executives in the same manner and at least at the same participation level as
other senior management executives.  During the Employment Period, Executive
shall be covered under the indemnification provisions of the Company’s bylaws
(which shall provide coverage to the maximum extent permitted by applicable law)
and such coverage shall not be reduced or materially modified, and Executive
shall be entitled to receive coverage on a non-discriminatory basis under any
director and officer insurance policies which the Company may have in place from
time to time. All such coverage shall include coverage following the end of the
Employment Period with respect to Executive’s actions or inactions during the
Employment Period.

 

(d)                                 Equity Grant; Equity Plans or Programs. 
Annually at the time the Compensation Committee of the Board regularly approves
grants of equity awards to executive officers but in any event no later than the
last day of May of each year, the Company shall award Executive with grants of 
restricted stock, deferred stock units, performance units or stock options, or
some combination thereof, under the Company’s 2016 Long Term Incentive Plan or a
successor plan approved by the shareholders of the Company, in a manner and
amount consistent with awards made to other executive officers of the Company
and consistent, in relation thereto, with Executive’s position in the Company.

 

(e)                                  Vacation.  Executive shall be entitled to
not less than 20 days of paid vacation per fiscal year of the Company, which
shall be in accordance with the Company’s vacation policy in effect from time to
time for its senior management executives.

 

5.                                      Business Expenses.  The Company shall
promptly reimburse Executive for all appropriately documented, reasonable
business expenses incurred by Executive in accordance with the Company’s
policies related thereto and an amount up to $40,000 for documented legal fees
and expenses incurred by Executive in connection with his entering into this
Agreement.

 

6.                                      Termination of Employment Period. 
Executive’s employment hereunder may be terminated as follows:

 

(a)                                 Death.  The Employment Period shall end
automatically on the date of Executive’s death.

 

(b)                                 Permanent Disability.  The Company shall be
entitled to terminate Executive’s employment hereunder by reason of Executive
becoming Permanently Disabled (defined below) by written notice to Executive or
his personal representative.  For purposes of this Agreement, Executive shall be
deemed “Permanently Disabled” if Executive shall be considered to be permanently
and totally disabled in accordance with the Company’s disability plan, if any,
for a period of 180 days or more.  If there should be a dispute between the
Company and Executive as to Executive’s physical or mental disability for
purposes of this Agreement, the question shall be settled by the opinion of an
impartial reputable physician or psychiatrist agreed upon by the

 

3

--------------------------------------------------------------------------------


 

parties or their representatives, or if the parties cannot agree within ten
(10) calendar days after a request for designation of such party, then a
physician or psychiatrist shall be designated by the President of the Stanford
University School of Medicine.  The parties agree to be bound by the final
decision of such physician or psychiatrist.

 

(c)                                  Termination Without Cause.  The Company may
terminate Executive’s employment hereunder at any time and for any reason.

 

(d)                                 Termination With Cause.  The Company may
terminate this Agreement at any time if such termination is for Cause (defined
below) by delivering to Executive written notice describing the cause of
termination, but with respect to (d)(ii) and (iv) below, only after allowing
Executive 30 days to cure the Cause.  “Cause” shall be limited to the occurrence
of the following events: (i) Executive’s conviction of or a plea of nolo
contendere to the charge of a felony (which, through lapse of time or otherwise,
is not subject to appeal); (ii) Executive’s willful and continued refusal
without proper legal cause to perform Executive’s duties and responsibilities
after a written demand for performance is delivered to Executive by the Board
which specifically identifies the manner in which the Board believes Executive
has refused to perform his duties and responsibilities or Executive’s gross
negligence in performing his duties and responsibilities; (iii) Executive’s
material breach of fiduciary duty to the Company through the misappropriation of
Company funds or property or through fraud; (iv) Executive’s material breach or
default of his obligations under Section 9 of this Agreement or any other
agreement with the Company containing restrictive covenants or willful failure
to follow in any material respect the lawful directions or policies of the Board
after a written demand is delivered to Executive by the Board which specifically
identifies the manner in which the Board believes Executive has failed to follow
in any material respect the lawful directions or policies of the Board; or
(v) the unauthorized absence of Executive from work (other than for sick leave
or personal disability) for a period of 60 working days or more during a period
of 90 working days.  For purposes of this provision, no act or failure to act on
the part of Executive shall be considered “willful” unless it is done or omitted
to be done by Executive in bad faith or without reasonable belief that
Executive’s action or omission was in the best interests of the Company.  Any
act or failure to act based upon authority given pursuant to a resolution duly
adopted by the Board (or any committee of the Board) or in reliance on the legal
advice of counsel for the Company shall be conclusively presumed to be done or
omitted to be done by Executive in good faith and in the best interests of the
Company.  The cessation of employment of Executive shall not be deemed to be for
Cause unless and until there shall have been delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board at a meeting of the Board called and held for
such purpose finding that, in the good faith opinion of the Board, an event
constituting Cause has occurred.

 

(e)                                  Termination for Good Reason.  Executive may
terminate his employment hereunder at any time for Good Reason (defined below)
by giving written notice to the Company stating the basis for such termination,
effective immediately upon giving such notice; provided, however, that no
termination shall be for Good Reason until Executive has provided the Company
with written notice of the conduct alleged to have caused Good Reason within
ninety (90) days of his knowledge of such conduct and at least thirty (30) days
have elapsed after the Company’s receipt of such written notice from Executive,
during which the Company has failed to cure any such alleged conduct.  “Good
Reason” shall mean any of the following: (i) a material reduction in Executive’s
status, title, position or responsibilities; (ii) a reduction in Executive’s
Annual Salary

 

4

--------------------------------------------------------------------------------


 

below the then current amount; (iii) the failure to receive an annual equity
grant in accordance with Section 4(d); (iv) any material breach by the Company
of this Agreement; (v) any purported termination of Executive’s employment for
Cause which does not comply with the terms of this Agreement; (vi) a mandatory
relocation of Executive’s employment with the Company more than fifty (50) miles
from the office of the Company where Executive is principally employed and
stationed as of the date hereof, except for travel reasonably required in the
performance of Executive’s duties and responsibilities or (vii) the Board’s
failure to nominate Executive for election to the Board at such times as his
membership on the Board comes up for re-election, unless the Board determines in
good faith as set forth in a resolution duly adopted by the Board upon a
recommendation made to the Board by the Nominating and Corporate Governance
Committee of the Board that is based on guidance from Institutional Shareholder
Services (or a similar nationally recognized organization) that it is generally
considered poor corporate governance practice for the Chief Executive Officer to
serve on a Company’s board of directors.

 

(f)                                   Voluntary Termination by Executive. 
Executive may at any time terminate his employment hereunder upon delivering
sixty (60) days written notice to the Company.

 

(g)                                  Termination Date.   Except as provided in
Section 23, any date on which Executive’s employment terminates hereunder shall
be treated as the “Termination Date.”

 

7.                                      Payments Upon Termination and Other
Actions.

 

(a)                                 Termination Due to Executive’s Death.  If
Executive’s employment hereunder is terminated because of death, then the
Company shall pay to Executive’s estate (or his designated beneficiaries):

 

(i)                                     a lump sum payment in cash equal to
(A) Executive’s Annual Salary earned through the date of Executive’s death,
(B) any accrued vacation pay earned by Executive, (C) any Bonus earned for the
fiscal year ending prior to such death which has not yet been paid to the
Executive and (D) any unreimbursed business expenses of Executive, in each case,
to the extent not theretofore paid, and such payment shall be paid within 30
days after the date of Executive’s death except in the case of the Bonus which
shall be paid on the April 15th immediately following the end of the fiscal year
bonus period to which such Bonus relates; and

 

(ii)                                  a lump sum payment in cash equal to the
number of days in the Company’s fiscal year up to and including the date of
Executive’s death divided by the total number of days in the Company’s fiscal
year multiplied by Executive’s Bonus earned for the Company’s fiscal year ending
contemporaneously with or immediately following the date of Executive’s death as
reasonably determined by the Board or a committee thereof after the end of the
Company’s fiscal year in which such death occurs in accordance with the Board’s
determination policies then in effect; such payment shall be paid on the
April 15th immediately following the end of the Company’s fiscal year bonus
period to which such Bonus relates.

 

In addition, all options to acquire securities of the Company held by Executive
immediately prior to the Termination Date that would have vested if Executive’s
employment continued for two years after the Termination Date shall become fully
exercisable and shall remain exercisable for the period to end upon the earlier
of the stated term of such option or one year following the date of the
Executive’s death, notwithstanding the terms of the relevant stock option
agreements (provided, that, if such agreements provide for a longer exercise
period, such longer period shall

 

5

--------------------------------------------------------------------------------


 

apply) and regardless of whether or not the vesting conditions set forth in the
relevant stock option agreements have been satisfied in full, and all
restrictions on any time-vesting restricted stock or deferred stock units of the
Company held by Executive immediately prior to the Termination Date that would
have lapsed if Executive’s employment continued for two years after the
Termination Date shall be removed, notwithstanding the terms of the relevant
restricted stock or deferred stock units agreements and regardless of whether
the vesting conditions set forth in the relevant restricted stock or deferred
stock units agreements have been satisfied in full.  As a matter of
clarification and for the avoidance of doubt, it is the intention and agreement
of the parties that the foregoing provisions of this Section 7(a) relating to
the vesting and period of exercise of stock options, and  the vesting of, or
lapsing of restrictions on, restricted stock units, deferred stock units and
performance units shall apply to stock options, restricted stock units, deferred
stock units and performance units granted or issued to the Executive at any time
prior to  the Effective Date and those granted or issued to him at any time
after the Effective Date during the term of his employment under this Agreement
and are intended  to amend and do amend the terms of the underlying stock
option, restricted stock unit, deferred stock unit and performance unit
agreements to the extent necessary to carry out the intent of this
Section 7(a).  In addition, on the date on which any performance units (or
performance-based deferred stock units) held by Executive immediately prior to
the Termination Date would have vested had Executive remained employed in
accordance with the respective terms of the relevant performance unit agreement,
all restrictions shall be removed on a number of shares of common stock of the
Company (“Common Stock”) equal to the number of shares calculated in accordance
with the vesting provisions of any such performance unit agreement times the
quotient determined by dividing (x) the number of days from the grant date
through the Termination Date by (y) the number of days in the applicable
performance period, notwithstanding the terms of the relevant performance unit
agreement.  Executive’s estate or designated beneficiaries shall also be
entitled to any other benefits which may be owing in accordance with the
Company’s plans and policies and such amounts shall be paid in accordance with
such plans and policies (the “Executive Benefits”).

 

(b)                                 Termination Due to Executive’s Permanent
Disability.  If Executive’s employment hereunder is terminated because Executive
becomes Permanently Disabled, then the Company shall pay to Executive:

 

(i)                                     a lump sum payment in cash equal to
(A) Executive’s Annual Salary earned through the date of Executive’s termination
of Employment (the “Termination Date”), (B) any accrued vacation pay earned by
Executive, (C) any Bonus earned for the fiscal year ending prior to the
Termination Date which has not yet been paid to the Executive and (D) any
unreimbursed business expenses of Executive, in each case, to the extent not
theretofore paid (the “Accrued Obligations”), and such payment shall be paid
within 30 days after the Termination Date except in the case of the Bonus which
shall be paid on the April 15th immediately following the end of the fiscal year
bonus period to which such Bonus relates, and such payment shall be paid within
30 days after the Termination Date except in the case of the Bonus which shall
be paid on the April 15th immediately following the fiscal year bonus period to
which such Bonus relates; and

 

(ii)                                  a lump sum payment in cash equal to the
number of days in the Company’s fiscal year up to and including the Termination
Date divided by the total number of days in the Company’s fiscal year multiplied
by Executive’s Bonus earned for the Company’s fiscal year ending
contemporaneously with or immediately following the Termination Date as

 

6

--------------------------------------------------------------------------------


 

reasonably determined by the Board or a committee thereof after the end of the
Company’s fiscal year in which such termination occurs in accordance with the
Board’s determination policies then in effect; such payment shall be paid on the
April 15th immediately following the end of the Company’s fiscal year bonus
period to which such Bonus relates.

 

In addition, all options to acquire securities of the Company held by Executive
immediately prior to the Termination Date that would have vested if Executive’s
employment continued for two years after the Termination Date shall become fully
exercisable and shall remain exercisable for the period to end upon the earlier
of the stated term of such option or one year following the Termination Date,
notwithstanding the terms of the relevant stock option agreements (provided,
that, if such agreements provide for a longer exercise period, such longer
period shall apply)  and regardless of whether or not the vesting conditions set
forth in the relevant stock option agreements have been satisfied in full, and
all restrictions on any time-vesting restricted stock or deferred stock units of
the Company held by Executive immediately prior to Termination Date that would
have lapsed if Executive’s employment continued for two years after the
Termination Date shall be removed, notwithstanding the terms of the relevant
restricted stock or deferred stock units agreements and regardless of whether
the conditions set forth in the relevant restricted stock or deferred stock
units agreements have been satisfied in full.  As a matter of clarification and
for the avoidance of doubt, it is the intention and agreement of the parties
that the foregoing provisions of this Section 7(b) relating to the vesting and
period of exercise of stock options, and the vesting of, or lapsing of
restrictions on, restricted stock units, deferred stock units and performance
units shall apply to stock options, restricted stock units, deferred stock units
and performance units granted or issued to the Executive at any time prior to
the Effective Date and those granted or issued to him at any time after the
Effective Date during the term of his employment under this Agreement and are
intended to amend and do amend the terms of the underlying stock option,
restricted stock unit, deferred stock unit and performance unit agreements to
the extent necessary to carry out the intent of this Section 7(b).  In addition,
on the date on which any performance units (or performance-based deferred stock
units) held by Executive immediately prior to the Termination Date would have
vested had Executive remained employed in accordance with the respective terms
of the relevant performance unit agreement, all restrictions shall be removed on
a number of shares of Common Stock equal to the number of shares calculated in
accordance with the vesting provisions of any such performance unit agreement
times the quotient determined by dividing (x) the number of days from the grant
date through the Termination Date by (y) the number of days in the applicable
performance period, notwithstanding the terms of the relevant performance unit
agreement.  Executive shall also be entitled to the Executive Benefits.

 

(c)                                  Termination By Company Without Cause, by
the Company’s Non-Renewal or by Executive For Good Reason.  If Executive’s
employment hereunder is terminated by the Company at any time during the
Employment Period without Cause pursuant to Section 6(c) hereof, by the Company
by its election not to renew this Agreement pursuant to Section 2 hereof or by
Executive at any time during the Employment Period for Good Reason pursuant to
Section 6(e) hereof, then the Company shall pay to Executive:

 

(i)                                     a lump sum payment in cash equal to the
Accrued Obligation and such payment shall be paid within 30 days after the
Termination Date except in the case of the Bonus which shall be paid on the
April 15th immediately following the fiscal year bonus period to which such
Bonus relates;

 

7

--------------------------------------------------------------------------------


 

(ii)                                  his Annual Salary through the two year
anniversary of the Termination Date (the “Base Salary Severance”), and such
amount will be paid by the Company in equal installments following the
Termination Date in accordance with the customary payroll practices of the
Company as if Executive was employed at the time, commencing on the first
Company payroll date immediately following the 38th day after the Termination
Date (the “First Payment Date”),  and any installment of the Base Salary
Severance that would have otherwise been paid pursuant to the customary payroll
practices of the Company prior to the First Payment Date shall instead be
accumulated and paid on the First Payment Date;

 

(iii)                               a lump sum payment in cash equal to the
number of days in the Company’s fiscal year up to and including the Termination
Date divided by the total number of days in the Company’s fiscal year multiplied
by Executive’s Bonus earned for the Company’s fiscal year ending
contemporaneously with or immediately following the Termination Date as
reasonably determined by the Board or a committee thereof after the end of the
Company’s fiscal year in which such termination occurs in accordance with the
Board’s determination policies then in effect; such payment shall be paid on the
April 15th immediately following the end of the Company’s fiscal year bonus
period to which such Bonus relates; and

 

(iv)                              in addition to the payment pursuant to
Section 7(c)(ii), installment payments in cash equal to two times the Target
Bonus for the year in which the Termination Date occurs (the “Target Bonus
Severance”), also to be paid by the Company in equal installments in accordance
with the customary payroll practices of the Company contemporaneously with the
payments to be made in accordance with Section 7(c)(ii) hereof pursuant to the
same payment schedule and procedure as provided for the Base Salary Severance.

 

In addition, all options to acquire securities of the Company held by Executive
immediately prior to the Termination Date that would have vested if Executive’s
employment continued for two years after the Termination Date shall continue to
vest over such two year period in accordance with the terms of the relevant
stock option agreements, notwithstanding the terms of the relevant stock option
agreements and regardless of whether or not the vesting conditions set forth in
the relevant stock option agreements have been satisfied in full and shall
remain exercisable for the period to end upon the earlier of the stated term of
such option or the third anniversary of the Termination Date (provided, that, if
such agreements provide for a longer exercise period, such longer period shall
apply), and all restrictions on any time-vesting restricted stock or deferred
stock units of the Company held by Executive immediately prior to Termination
Date that would have lapsed if Executive’s employment continued for two years
after the Termination Date shall continue to lapse over such two year period in
accordance with the terms of the relevant restricted stock or deferred vesting
restricted stock unit agreements, notwithstanding the terms of the relevant
restricted stock or deferred stock units agreements (including any requirements
for continued employment) and regardless of whether the conditions set forth in
the relevant restricted stock or deferred stock units agreements have been
satisfied in full.  As a matter of clarification and for the avoidance of doubt,
it is the intention and agreement of the parties that the foregoing provisions
of this Section 7(c) relating to the vesting and period of exercise of stock
options, and the vesting of, or lapsing of restrictions on, restricted stock
units and deferred stock units shall apply to stock options, restricted stock
units and deferred stock units granted or issued to the Executive at any time
prior to the Effective Date and those granted or issued to him at any time after
the Effective Date during the term of his employment under this Agreement and
are intended to amend and do amend the terms of the underlying stock option,
restricted stock unit and deferred stock unit agreements to the extent

 

8

--------------------------------------------------------------------------------


 

necessary to carry out the intent of this Section 7(c).  Restrictions on any
performance units (or performance-based deferred stock units) shall lapse, if at
all, in accordance with the terms of the relevant performance unit agreement and
nothing herein shall be deemed to modify the terms of such performance unit
agreements.  Executive shall also be entitled to the Executive Benefits.  
Further, the Company agrees that, if Executive’s employment with the Company
terminates such that he is entitled to receive the payment and benefits set
forth in this Section 7(c), Executive is not required to seek other employment
or otherwise attempt in any way to mitigate or otherwise reduce any benefits or
amounts payable to Executive by the Company pursuant to this Section 7(c) and,
subject to the provisions of Section 7(e) hereof, in the event that Executive
obtains other employment during the period in which he is receiving benefits
under this Section 7(c), the Company shall not be entitled to any rights of
offset with respect to the benefits or amounts payable to Executive under this
Section 7(c).

 

(d)                                 Termination With Cause, or By Executive
without Good Reason or by Notice of Non-Renewal.  If Executive’s employment
hereunder is terminated by the Company with Cause pursuant to
Section 6(d) hereof or by Executive without Good Reason pursuant to
Section 6(f) hereof or non-renewal of this Agreement by Executive pursuant to
Section 2 hereof, then except for a lump sum payment in cash equal to the
Accrued Obligation, which payment shall be paid within 30 days after the
Termination Date, and the Executive Benefits, Executive shall not be entitled to
receive severance or any other compensation or benefits after the Termination
Date.

 

(e)                                  Continuation of Medical Benefits.  In the
event of a termination of Executive’s employment described in Section 7(a),
(b) or (c), the Company shall arrange to provide Executive and his spouse and
eligible dependents who were covered under the Company’s group health plan on
the Termination Date and who in the case of eligible dependents continue to be
eligible dependents, group health plan coverage for a period following the
Termination Date (except as provided below) until the Executive reaches age 65,
or in the case of a termination described in Section 7(a), until the Executive’s
spouse reaches age 65, which coverage is substantially similar to that provided
to executive officers of the Company during such period and at a cost to
Executive, or to his spouse if the Executive is deceased, as if the Executive
had remained an executive officer of the Company during such period.  Executive
shall pay the full cost of the premiums for such coverage, as determined and set
under the then current practices of the Company, on the first day of each month
such coverage is provided and the Company shall reimburse Executive the excess,
if any, of the amount Executive pays to the Company above the amount of the
applicable premium that Executive would have paid for comparable coverage if he
had remained an executive officer of the Company during the period such coverage
is provided (the “Reimbursement Amounts”).  Any Reimbursement Amounts to be
paid  by the Company to Executive under this Section 7(e) shall be made on the
tenth day of each month Executive pays the amount required by this
Section 7(e) to the Company commencing on the first such date immediately
following the 38th day after the Termination Date (the “First Reimbursement
Date”), and any installment of the Reimbursement Amount that would have
otherwise been paid prior to the First Reimbursement Date shall instead be
accumulated and paid on the First Reimbursement Date.  Subject to Executive’s
group health plan coverage continuation rights under section 4980B of the Code,
the benefits  described in this Section 7(e) shall (i) be reduced (on a
participant by participant basis) to the extent benefits of the same type are
received by Executive, his spouse or any eligible dependent from any other
person during such period and (ii) cease if Executive (A) obtains other
employment that offers participation in a health insurance plan providing
substantially similar benefits during such period or (B) violates
Section 9(a) of this Agreement,

 

9

--------------------------------------------------------------------------------


 

and provided, further, that Executive shall have the obligation to notify the
Company that he or they are receiving such benefits.  The Company agrees that,
if Executive’s employment with the Company terminates during the term of this
Agreement, Executive is not required to seek other employment or to attempt in
any way to reduce any benefits or amounts payable to Executive by the Company
pursuant to this Section 7(e).

 

(f)                                   Release.  Except as provided below, as a
condition to the receipt of any amounts or benefits after termination of
employment for whatever reason, Executive, or his personal representative, shall
be required to execute a written release agreement in the form attached hereto
as Exhibit A containing, among other things, a general release of claims against
the Company and its affiliates except for rights and claims hereunder and
pursuant to the terms of any Executive benefit plans, equity grants or other
similar plans or agreements or pursuant to the Change in Control Plan and, as an
additional condition to the receipt of such amounts or benefits, Executive shall
refuse to exercise any right to revoke such release agreement during any
applicable rescission period.  Executive, or his personal representative, shall
deliver the executed release on or before the date that is 30 days (90 days in
the event of Executive’s death) after any Termination Date or Executive shall
forfeit all rights to the payments set forth in Section 7 other than the
payments set forth in Section 7(a)(i) (excluding the bonus amounts referred to
in subsection (C) thereof) or the Accrued Obligations (excluding the bonus
amounts referred to in subsection (C) of the definition of Accrued Obligations).

 

(g)                                  Board and Office Resignations.  Upon
termination of Executive’s employment for any reason, unless otherwise requested
in writing by the Board, Executive agrees to resign, as of the date of such
termination and to the extent applicable, as an officer of the Company and its
subsidiaries and as a director on each board of directors or other managing body
of the Company and its subsidiaries, and from any committees thereof.  In order
to facilitate the terms of this Section 7(g), Executive shall provide an
executed form of resignation letter in the form attached hereto as Exhibit B to
the Company pursuant to which he resigns his position as a director and officer
of the Company and each of its subsidiaries to be held in escrow by the Company
and upon a termination event under the terms of this Agreement such resignation
shall be presented to the Board for consideration and acceptance if determined
by the Board to be in the best interest of the Company and its shareholders.

 

8.                                      Exclusivity of Termination Provisions. 
Except as and to the extent provided in the Change in Control Plan and any award
agreements related to the issuance of performance units or performance-based
deferred stock units, the termination provisions of this Agreement regarding the
parties’ respective obligations in the event that Executive’s employment is
terminated are intended to be exclusive and in lieu of any other rights or
remedies to which Executive or the Company may otherwise be entitled at law, in
equity or otherwise.

 

9.                                      Restrictive Covenants.

 

(a)                                 Non-Competition.  Executive acknowledges
that he has and, while employed, will acquire unique and valuable experience
with respect to the businesses, operations, plans and strategies of the Company
and its subsidiaries.  Executive hereby covenants and agrees that during the
term of this Agreement and any period thereafter during which he is receiving
payments pursuant to Subsections 7(b)(i)-(ii) and 7(c)(i)-(iv) hereof (but, in
no event longer than two (2) years following Executive’s termination of
employment), he will not directly or indirectly compete with the business of the
Company or its subsidiaries.  For purposes of this Agreement,

 

10

--------------------------------------------------------------------------------


 

the term “compete with the business of the Company and its subsidiaries” shall
include Executive’s participation in any operations whose primary business
competes with any business now conducted by the Company or its subsidiaries,
including the sale or rental of menswear (including formalwear), men’s
accessories or men’s shoes at retail, the sale or rental of occupational
uniforms or other corporate wear merchandise, dry cleaning, or any material line
of business proposed to be conducted by the Company or one or more of its
subsidiaries known to Executive and with respect to which Executive devoted time
as part of his employment hereunder on behalf of the Company or one or more of
its subsidiaries, whether such participation is individually or as an officer,
director, joint venturer, agent or holder of an interest (except as a holder of
a less than 1% interest in a publicly traded entity or mutual fund) of any
individual, corporation, association, partnership, joint venture or other
business entity so engaged; provided, however, that passive interests held by
Executive in private companies through hedge funds and private equity
investments shall not violate this Section 9(a) so long as Executive does not
have any involvement with respect to any companies which could reasonably be
considered to be a competitor of the Company or any of its subsidiaries (a
“Competitor”), including consultation with the private equity firm, the hedge
fund or any of the principals thereof, with respect to making an investment into
a Competitor.  This non-competition covenant shall be applicable with respect to
the United States, Canada, the United Kingdom and any other country in which
Executive would be competing with the business of the Company or its
subsidiaries as set forth in this Section 9(a).  For the avoidance of doubt,
Executive shall not violate this Section 9(a) by providing services to a unit,
division or subsidiary of an entity where such entity or a subsidiary thereof,
other than a subsidiary to which Executive is providing services, competes with
a business of the Company or its subsidiaries so long as Executive does not
directly or indirectly provide services to the unit, division or subsidiary of
the entity which competes with any business of the Company or one or more of its
subsidiaries and does not provide services to the entity or to any subsidiary
thereof that does not complete with any business of the Company where such
services relate to, or benefit, any unit, division or subsidiary that so
competes.

 

(b)                                 Non-Solicitation.  During the Employment
Period and for any period during which he is receiving payments or benefits
pursuant to Subsection 7(b)(i)-(ii) and 7(c)(i)-(iv)  hereof (but, in no event
longer than two (2) years following Executive’s termination of employment),
Executive shall not directly or indirectly cause, solicit, induce or encourage
any individual identified by the Company as an executive of the Company or its
subsidiaries to terminate his/her employment with the Company or such
subsidiary.

 

(c)                                  Non-Disparagement.  Executive agrees not to
engage at any time in any form of conduct or make any statements, or direct any
other person or entity to engage in conduct or make any statements, that
disparage, criticize or otherwise impair the reputation of the Company, its
affiliates, and their respective past and present officers, directors and, in
their capacities as such, shareholders, partners, members and agents.  The
Company agrees not to engage at any time in any form of conduct or make any
statements or direct any person or entity to engage in conduct or make any
statements, that disparage, criticize or otherwise impair the reputation of the
Executive and following Executive’s Termination Date, the Company shall instruct
its executive officers and member of the Board not to engage at any time in any
form of conduct or make any statements or direct any person or entity to engage
in conduct or make any statements, that disparage, criticize or otherwise impair
the reputation of the Executive.  Nothing contained in this Section 9(c) shall
preclude Executive or the Company from providing truthful testimony or
statements pursuant to subpoena or other legal process or in response to
inquiries

 

11

--------------------------------------------------------------------------------


 

from any government agency or entity, or as required to comply with applicable
securities laws, or from taking any action that is proper and necessary in the
discharge of obligations to, or of, the Company, including the discharge by
Executive of his duties and responsibilities contemplated by this Agreement, or
in the discharge of requirements of law.

 

(d)                                 Proprietary Information.  Executive
acknowledges and agrees that he has acquired, and may in the future acquire as a
result of his employment with the Company or otherwise, Proprietary Information
(as defined below) of the Company, which is of a confidential or trade secret
nature, and all of which has a great value to the Company and is a substantial
basis and foundation upon which the Company’s business is predicated. 
Accordingly, Executive agrees to regard and preserve as confidential at all
times all Proprietary Information and to refrain from publishing or disclosing
any part of it to any person or entity and from using, copying or duplicating it
in any way by any means whatsoever, except in the course of his employment under
this Agreement and in furtherance of the business of the Company, including in
the discharge of obligations to, or of, the Company, including the discharge of
his duties and responsibilities contemplated by this Agreement, or as required
by applicable law or legal process, without the prior written consent of the
Company.  “Proprietary Information” includes all information and data in
whatever form, tangible or intangible, pertaining in any manner to pricing
policy, marketing programs, advertising, Executive training and specific
inventory purchase pricing and any written information, including customer
lists, of the Company or any affiliate thereof, unless the information is or
becomes publicly known through lawful means. Nothing contained in this
Section 9(d) shall preclude Executive from providing truthful testimony or
statements or from disclosing Proprietary Information pursuant to subpoena or
other legal process or in response to inquiries from any government agency or
entity; provided, however, that in the event that Executive receives notice from
any person, or in good faith determines, that Executive may become legally
compelled to disclose any of the Company’s Proprietary Information, Executive
will, to the extent legally permitted,  as soon as reasonably practicable 
supply the Company with written notice thereof and Executive to the fullest
extent he is legally permitted to do so, shall not disclose any such Proprietary
Information until the Company has had an opportunity to seek a protective order
or other arrangement to prevent the disclosure of the Proprietary Information
and Executive will reasonably cooperate with the Company in obtaining such a
protective order or other arrangement at the Company’s sole expense.

 

(e)                                  Remedy.  Executive and the Company agree
that a monetary remedy for a breach of this Section 9 will be inadequate and
will be impracticable and extremely difficult to prove, and further agree that
such a breach would cause the Company irreparable harm, and that the Company
shall be entitled to specific performance and/or temporary and permanent
injunctive relief without the necessity of proving actual damages.  Executive
agrees that the Company shall be entitled to such specific performance and/or
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bond or
other undertaking in connection therewith.  Any such requirement of bond or
undertaking is hereby waived by Executive and Executive acknowledges that in the
absence of such a waiver, a bond or undertaking may be required by the court. 
In the event of litigation to enforce any of these covenants, the courts are
hereby specifically authorized to reform such covenant as and to the extent, but
only to such extent, necessary in order to give full force and effect hereto to
the maximum degree permitted by law.  Executive also agrees that if Executive is
in breach of this Section 9, the Company shall cease all payments and other
benefits payable under this Agreement.

 

12

--------------------------------------------------------------------------------


 

10.                               Forfeiture for Cause.

 

(a)                                 Notwithstanding any other provision of this
Agreement, if a determination is made as provided in Section 10(b) (a
“Forfeiture Determination”) that (a) Executive, before or after the termination
of Executive’s employment with the Company and all affiliates, (i) committed
fraud, embezzlement, theft, felony or an act of dishonesty (as defined below) in
the course of his employment by the Company or an affiliate, (ii) knowingly
caused or assisted in causing the Company or a subsidiary of the Company to
engage in criminal misconduct, (iii) knew or should have known in the reasonable
exercise of his duties that the Company was publicly releasing financial
statements of the Company that were materially misstated and misleading,
(iv) intentionally, or as a result of his gross negligence, disclosed trade
secrets of the Company or an affiliate or (v) intentionally, or as a result of
his gross negligence, violated the terms of any non-competition, non-disclosure
or similar agreement with respect to the Company or any affiliate to which
Executive is a party; and (b) in the case of the actions described in
clauses (iv) and (v) and with respect to acts of dishonesty in clause (i), such
action materially and adversely affected the Company, then at or after the time
such Forfeiture Determination is made the Board, in good faith, if such
Forfeiture Determination is made prior to a Change in Control (as defined in the
Change in Control Plan), or, as determined by a final, non-appealable order of a
court of competent jurisdiction, if such Forfeiture Determination is made after
a Change in Control as a fair and equitable forfeiture to reflect the harm done
to the Company and a reduction of the benefit bestowed on Executive had the
facts existing at the time the benefit was bestowed that led to the Forfeiture
Determination been known to the Company at the time the benefit was bestowed,
may determine that some or all (x) benefits payable or to be provided, or
previously paid or provided, under this Agreement to Executive, (y) cash bonuses
paid on or after the effective date of this Agreement by the Company to
Executive under any plan, program, policy, practice, contract or agreement of
the Company or (z) equity awards granted to Executive under any plan, program,
policy, practice, contract or agreement of the Company that vested on or after
the effective date of this Agreement, will be forfeited to the Company on such
terms as determined by the Board or the final, non-appealable order of a court
of competent jurisdiction.  For purposes of this Section 10, an “act of
dishonesty” shall require a material breach by Executive of his duties,
obligations or undertakings owed to or on behalf of the Company, as determined
by the Board.  In determining whether a matter materially and adversely affects
the Company, the Board shall be entitled to consider all relevant factors and
exercise reasonable business judgment in making such determination, including
but not limited to the financial consequences, adverse reputational consequences
or legal consequences to the Company and/or its subsidiaries, individually or
taken as a whole, as a result of such action.

 

(b)                                 A Forfeiture Determination for purposes of
Section 10 shall be made (i) before the occurrence of a Change in Control, by a
majority vote of the Board and (ii) on or after the occurrence of a Change in
Control, by the final, nonappealable order of a court of competent
jurisdiction.  The findings and decision of the Board with respect to a
Forfeiture Determination made before the occurrence of a Change in Control,
including those regarding the acts of Executive and the damage done to the
Company, will be final for all purposes absent a showing by clear and convincing
evidence of manifest error by, or a lack of good faith on the part of, the
Board; provided, that, any disagreements as to whether the Board lacked good
faith or its decision resulted from manifest error shall be subject to
resolution in accordance with Section 16 hereof.

 

13

--------------------------------------------------------------------------------


 

11.                               Notice.  All notices, requests, consents,
directions and other instruments and communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given if delivered in person, by courier, by overnight delivery service
with proof of delivery or by prepaid registered or certified first-class mail,
return receipt requested, addressed to the respective party at the address set
forth below, or if sent by facsimile or other similar form of communication
(with receipt confirmed) to the respective party at the facsimile number set
forth below:

 

To the Company:

The Men’s Wearhouse, Inc.

 

6100 Stevenson Blvd

 

Fremont, CA 94538

 

Attention: Andrew Iwaskow

 

Facsimile:

 

Confirm:

 

 

To Executive:

Douglas E. Ewert

 

 

 

 

 

Facsimile:

 

Confirm:

 

or to such other address or facsimile number and to the attention of such other
person as either party may designate by written notice.  All notices and other
communication shall be deemed to have been duly given when delivered personally
or three days after mailing or one day after depositing such notice with an
overnight courier or transmission of a facsimile or other similar form of
communication.

 

12.                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto, their respective
heirs, executors, administrators, successors and assigns; provided, however,
that neither the Company nor Executive may assign any duties under this
Agreement without the prior written consent of the other party.

 

13.                               Limitation.  The Agreement shall not confer
any right or impose any obligation on the Company to continue the employment of
Executive in any capacity, or limit the right of the Company or Executive to
terminate Executive’s employment.

 

14.                               Further Assurances.  Each party hereto agrees
to perform such further actions, and to execute and deliver such additional
documents, as may be reasonably necessary to carry out the provisions of this
Agreement.

 

15.                               Severability.  In the event that any of the
provisions, or portions thereof, of this Agreement are held to be unenforceable
or invalid by any court of competent jurisdiction, the validity and
enforceability or the remaining provisions, or portions thereof, shall not be
affected thereby.

 

16.                               Arbitration.

 

(a)                                 Any dispute, controversy, or claim arising
out of or relating to this Agreement, or the breach, termination or invalidity
hereof, including claims for tortious

 

14

--------------------------------------------------------------------------------


 

interference or other tortious or statutory claims arising before, during or
after termination, providing only that such claim touches upon matters covered
by this Agreement, shall be finally settled by arbitration administered by the
American Arbitration Association (“AAA”) pursuant to the Commercial Arbitration
Rules as presently in force, except as modified by the specific provisions of
this Agreement.  The parties expressly agree that nothing in this Agreement
shall prevent the parties from applying to a court that would otherwise have
jurisdiction over the parties for provisional or interim measures, including
injunctive relief.  After the arbitration panel is empaneled, it shall have sole
jurisdiction to hear such applications, except that the parties agree that any
measures ordered by the arbitrators may be immediately and specifically enforced
by a court otherwise having jurisdiction over the parties.  The parties agree
that judgment on the arbitration award may be entered by any court having
jurisdiction thereof.

 

(b)                                 The parties agree that the federal and state
courts located in Houston, Texas shall have exclusive jurisdiction over an
action brought to enforce the rights and obligations created in or arising from
this Agreement to arbitrate, and each of the parties hereto irrevocably submits
to the jurisdiction of said courts.  Notwithstanding the above, application may
be made by a party to any court of competent jurisdiction wherever situated for
enforcement of any judgment and the entry of whatever orders are necessary for
such enforcement.  Process in any action arising out of or relating to this
Agreement may be served on any party to the Agreement anywhere in the world by
delivery in person against receipt or by registered or certified mail, return
receipt requested.

 

(c)                                  The arbitration shall be conducted before a
tribunal composed of three neutral arbitrators drawn from, in the first
instance, the Texas Large Complex Claims panel and then, if necessary, from the
Commercial panel.  Each arbitrator shall sign an oath agreeing to be bound by
the Code of Ethics for Arbitrators in Commercial Disputes promulgated by the AAA
for Neutral Arbitrators.  It is the intent of the parties to avoid the
appearance of impropriety due to bias or partiality on the part of any
arbitrator.  Prior to his or her formal appointment, each arbitrator shall
disclose to the parties and to the other members of the tribunal, any financial,
fiduciary, kinship or other relationship between that arbitrator and any party
or its counsel, or between that arbitrator and any individual or entity with any
financial, fiduciary, kinship or other relationship with any party.  For the
purposes of this Agreement, “appearance of impropriety” shall be defined as such
relationship or behavior as would cause a reasonable person to believe that bias
or partiality on the part of the arbitrator may exist in favor of any party. 
Any award or portion thereof, whether preliminary or final, shall be in a
written opinion containing findings of fact and conclusions of law signed by
each arbitrator.  The arbitrator dissenting from an award or portion thereof
shall issue a dissent from the award or portion thereof in writing, stating the
reasons for his or her dissent.  The arbitrators shall hear and determine any
preliminary issue of law asserted by a party to be dispositive of any claim, in
whole or part, in the manner of a court hearing a motion to dismiss for failure
to state a claim or for summary judgment, pursuant to such terms and procedures
as the arbitrators deem appropriate.

 

(d)                                 It is the intent of the parties that,
barring extraordinary circumstances, any arbitration hearing shall be concluded
within two months of the date the statement of claim is received by the AAA. 
Unless the parties otherwise agree, once commenced, hearings shall be held 5
days a week, with each hearing day to begin at 9:00 A.M. and to conclude at 5:00
P.M.  The parties may upon agreement extend these time limits, or the chairman
of the panel may extend them if he or she determines that the interests of
justice otherwise require.  The arbitrators shall

 

15

--------------------------------------------------------------------------------


 

use their best efforts to issue the final award or awards within a period of 30
days after closure of the proceedings.  Failure to do so shall not be a basis
for challenging the award.  The parties and arbitrators shall treat all aspects
of the arbitration proceedings, including without limitation, discovery,
testimony and other evidence, briefs and the award, as strictly confidential. 
The place of arbitration shall be Houston, Texas, U.S.A. unless otherwise agreed
by the parties.

 

(e)                                  The parties agree that discovery shall be
limited and shall be handled expeditiously.  Discovery procedures available in
litigation before the courts shall not apply in an arbitration conducted
pursuant to this Agreement.  However, each party shall produce relevant and
non-privileged documents or copies thereof requested by the other parties within
the time limits set and to the extent required by order of the arbitrators.  All
disputes regarding discovery shall be promptly resolved by the arbitrators.  No
witness or party may be required to waive any privilege recognized at law.  The
parties hereby waive any claim to any damages in the nature of punitive,
exemplary or statutory damages in excess of compensatory damages, or any form of
damages in excess of compensatory damages, and the arbitration tribunal is
specially divested of any power to award any damages in the nature of punitive,
exemplary or statutory damages in excess of compensatory damages, or any form of
damages in excess of compensatory damages.   If Executive prevails on
substantially all of his material claims, he shall be entitled to recover his
costs, including attorneys’ fees, for the arbitration proceedings, as well as
for any ancillary proceeding, including a proceeding to compel arbitration, to
request interim measures or to confirm or set aside an award; provided, however,
that in the event that Executive does not so prevail, the parties shall bear
their own costs.

 

17.                               Governing Law.  This Agreement shall be
governed and construed under and interpreted in accordance with the laws of the
State of Texas without giving effect to the doctrine of conflict of laws.

 

18.                               Entire Agreement; Waiver; Interpretation. This
Agreement constitutes the entire agreement of the parties, and supersede all
prior agreements, oral or written, with respect to the subject matter of this
Agreement; provided, that the Change in Control Plan and any award agreement,
except in the case of any award agreement as expressly provided in Section 7
hereof, shall not be superseded hereby.  No change, modification or waiver of
any provisions of this Agreement shall be enforceable unless contained in a
writing signed by the party against whom enforcement is sought.  The failure at
any time to enforce any of the provisions of this Agreement shall in no way be
construed as a waiver of such provisions and shall not affect the right of
either party thereafter to enforce each and every provision hereof in accordance
with its terms.  No presumption shall be construed against the party drafting
this Agreement.

 

19.                               Executive’s Representation.  Executive
represents and warrants that (i) he is free to enter into this Agreement and to
perform each of the terms and covenants of it, (ii) he is not restricted or
prohibited, contractually or otherwise, from entering into and performing this
Agreement, (iii) his execution and performance of this Agreement is not a
violation or breach of any other agreement between Executive and any other
person or entity and (iv) he has been advised by legal counsel as to the terms
and provisions hereof and the effort thereof and fully understands the
consequences thereof.

 

20.                               Company’s Representation.  The Company
represents and warrants that (i) it is free to enter into this Agreement and to
perform each of the terms and covenants of it, (ii) it is not restricted or
prohibited, contractually or otherwise, from entering into and performing this

 

16

--------------------------------------------------------------------------------


 

Agreement, (iii) its execution and performance of this Agreement is not a
violation or breach of any other agreement between Executive and any other
person or entity and (iv) this Agreement is a legal, valid and binding agreement
of the Company, enforceable in accordance with its terms.

 

21.                               Return of Company Property.  Executive
acknowledges that all Proprietary Information and other property and equipment
of the Company or any affiliate that Executive accumulates during his employment
are the property of the Company and shall be returned to the Company immediately
upon the termination of his employment; provided, however, that Executive may
retain a copy of any Company property that relates solely to his personal
information, including Executive’s compensation, taxes and his personal contact
list, calendar and diaries.

 

22.                               Miscellaneous.  All references to sections of
any statute shall be deemed also to refer to any successor provisions to such
sections.  The compensation and benefits payable to Executive or his beneficiary
under Section 7 of this Agreement shall be in lieu of any other severance
benefits to which Executive may otherwise be entitled upon the termination of
his employment under any severance plan, program, policy or arrangement of the
Company other than the Change in Control Plan, and Executive shall not be
entitled to receive any additional payments or benefits under Section 7 hereof
if he has become eligible to receive substantially identical payments or
benefits under the Change in Control Plan.  Executive shall not be permitted to
specify the taxable year in which a payment provided for under this Agreement
shall be made to him.

 

23.                               Compliance With Section 409A.  The Company and
Executive intend that any amounts or benefits payable or provided under this
Agreement shall comply with section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) and the regulations and guidance promulgated thereunder
(“Section 409A”) so as not to subject Executive to the payment of the tax,
interest and any tax penalty which may be imposed under Section 409A.  The
provisions of this Agreement shall be interpreted and administered in a manner
that complies with Section 409A. The Company will not take any action or omit to
take any action that would expose any payment or benefit to Executive to
additional tax under Section 409A.  In furtherance thereof, to the extent that
any provision hereof would otherwise result in Executive being subject to
payment of tax, interest and tax penalty under Section 409A, the Company and
Executive agree to negotiate reasonably and in good faith to amend this
Agreement in a manner that brings this Agreement into compliance with
Section 409A and preserves to the maximum extent possible economic value to the
relevant payment or benefit under this Agreement to Executive. Each payment in a
series of payments or installments hereunder shall be treated as a separate
payment for purposes of Section 409A. To the extent that a reimbursement amount
is subject to Section 409A, the Company will pay Executive the reimbursement
amount due, if any, in any event before the last day of Executive’s taxable year
following the taxable year in which the expense was incurred.  Executive’s
rights to any reimbursements are not subject to liquidation or exchange for
another benefit.  The amount of expense reimbursements for which Executive is
eligible during any taxable year will not affect the amount of any expense
reimbursements for which Executive is eligible in any other taxable year. 
Notwithstanding anything contained herein to the contrary, (i) in no event shall
the Termination Date occur until Executive experiences a “separation from
service” within the meaning of Section 409A and the date upon which separation
from service takes place shall be the “Termination Date” and (ii) in the event
Executive is a “specified employee” (within the meaning of Section 409A) as of
the date of his separation from service, amounts and benefits that are properly
treatable as deferred compensation (within the meaning of Section 409A, and
after

 

17

--------------------------------------------------------------------------------


 

taking into account all exclusions applicable to such payment under
Section 409A) that would otherwise be payable or provided  hereunder shall not
be made prior to the first business day after the earlier of (x) the expiration
of six months from the date of Executive’s separation from service for any
reason other than death or (ii) the date of Executive’s death (such first
business day, the “Delayed Payment Date”).  On the Delayed Payment Date, the
Company shall pay to Executive or, if has died, to his estate, in a single cash
lump sum, an amount equal to the aggregate amount of all payments delayed
pursuant to the preceding sentence.

 

[Remainder of Page Intentionally Left Blank; Signatures on Following Page.]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the date first written above.

 

 

 

TAILORED BRANDS, INC.

 

 

 

 

 

 

By:

/s/ Dinesh Lathi

 

Name: Dinesh Lathi

 

Title: Chairman of the Board

 

 

 

Date:

June 21, 2018

 

 

 

 

 

TAILORED SHARED SERVICES, LLC

 

 

 

 

 

 

By:

/s/ Bruce K. Thorn

 

Name: Bruce K. Thorn

 

Title: President and Chief Operating Officer

 

 

 

 

Date:

June 21, 2018

 

 

 

 

 

/s/ DOUGLAS S. EWERT

 

DOUGLAS S. EWERT

 

 

 

Date:

June 21, 2018

 

19

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Release

 

[see attached]

 

20

--------------------------------------------------------------------------------


 

RELEASE

 

Pursuant to the terms of that certain Second Amended and Restated Employment
Agreement dated           , 20   , by and between Tailored Brands, Inc., a Texas
corporation (the “Company”), Tailored Shared Services, LLC, a Delaware limited
liability company, and Douglas S. Ewert (as the same may be amended through the
date hereof, the “Employment Agreement”), I, Douglas S. Ewert, hereby
acknowledge that my employment with the Company has been terminated effective
            , 20  .   Defined terms used herein, but not otherwise defined,
shall have the meanings attributed to such terms in the Employment Agreement.

 

I further acknowledge, understand and agree that:

 

1.                                      Release of all Claims.  In return for
the amounts and benefits to be paid to me pursuant to the terms of the
Employment Agreement, I hereby release the Company, its parent companies,
subsidiaries, and affiliates and, in their capacities as such, all of their
respective officers, directors, employees, insurers and agents from any and all
claims, arising on or before the date of execution of this agreement, whether
known or unknown, foreseen or unforeseen, asserted or unasserted, including but
not limited to those claims asserted or that could have been asserted arising
from or in any way related to my employment with and/or separation from the
Company, and my release includes any claims I might have for re-employment or
for additional compensation or benefits (except for unemployment compensation
benefits), and applies to claims I might have under federal law, state law,
contract or tort, including but not limited to applicable state civil rights
laws, the California Fair Employment & Housing Act, Cal. Govt. Code § 12940 et.
seq (“FEHA”), the California Family Rights Act, Title VII of the Civil Rights
Act of 1964, as amended, the Post-Civil War Civil Rights Acts (42 U.S.C.
Sections 1981-88), the Americans With Disabilities Act, the Rehabilitation Act
of 1973, Executive Order 11246, the Sarbanes-Oxley Act of 2002, Pub. L.
No. 107-204, 116 Stat. 745, Family and Medical Leave Act, the Age Discrimination
in Employment Act (29 U.S.C. Section 621 et seq. (“ADEA”), the Older Workers
Benefit Protection Act, and any regulations under such laws.  I acknowledge that
I am receiving consideration for my release of any claim under the ADEA in
addition to anything of value to which I was already entitled.

 

2.                                      Exceptions.  Nothing in this Agreement
is intended to waive rights and claims (i) under the Employment Agreement and/or
the Change in Control Plan, if applicable, or  pursuant to the terms of any the
Company executive benefit plan, equity grant or other similar plans or
agreements, (ii) for unemployment or workers’ compensation benefits, (iii) for
vested rights under ERISA-covered employee benefit plans as applicable on the
date I sign this Agreement, (iv) that may arise after I sign this Agreement,
(v) related to coverage under indemnification agreements or policies or under
directors and officers insurance policies for acts or omissions while providing
services to the Company or any of its affiliates or subsidiaries,  or (vi) which
cannot be released by private agreement.  In addition, nothing in this Agreement
or the Employment Agreement including but not limited to the release of claims,
proprietary information, confidentiality of agreement, no conflicts of interest,
no solicitation of employees, non-disclosure & confidential information, and
non-disparagement provisions, prevent me from filing a charge or complaint with
or from participating in an investigation or proceeding conducted by the EEOC,
NLRB, or any other any federal, state or local agency charged with the
enforcement of any laws, or from exercising rights under Section 7 of the NLRA
to engage in joint activity with other employees,

 

21

--------------------------------------------------------------------------------


 

although by signing this release I am waiving rights to individual relief based
on claims asserted in such a charge or complaint, except where such a waiver of
individual relief is prohibited.

 

3.                                      No Conflicts of Interest. I acknowledge
and agree that I have continuing obligations beyond my separation from
employment as expressed in this Agreement and the Employment Agreement.

 

4.                                      Return of Company Property.  Subject to
the terms of Section 21 of the Employment Agreement, I understand and agree that
I must immediately (but no later than my last day of employment) (a) return any
Company property (including but not limited to computer equipment, iPhone,
and/or cellular telephone and accessories, keys, American Express card, etc.);
and (b) submit any outstanding expense reports and supporting receipts to the
attention of           .

 

5.                                      No Right to Reemployment.  I understand
and agree that I have no right to be rehired in the event another position
becomes available in the future.

 

6.                                      Acknowledgements.  I acknowledge, agree
and attest that I (a) have not been denied any leave or benefit requested;
(b) have received the appropriate pay for all hours worked for the Company;
(c) have no workplace injuries or occupational diseases; and (d) as of the date
of this Agreement, I have been paid or received all leave (paid and unpaid),
compensation, bonuses and or commission to which I claim to have been entitled
to receive as of the date hereof, except as otherwise set forth in the
Employment Agreement.

 

7.                                      Complete Agreement. I acknowledge that
this agreement, together with the Employment Agreement and the Change in Control
Plan, if applicable, contain the entire agreement between me and the Company
regarding my employment and separation from employment.

 

8.                                      Representation by Counsel.  By signing
below, I acknowledge having had an opportunity to have an attorney of choice
review this Agreement and its release of claims. I also acknowledge that I have
read all of this Agreement, been given at least 21 days to consider it and
discuss it with financial and legal counsel of choice, and that I voluntarily
sign it and agree to be bound by its terms.  I also understand and agree that
this Agreement must be signed no later than           , 20   , [to be on or
before 30 days after the date of Executive’s Separation from Service] in order
for me to be entitled to the benefits given under it.  I understand that I may
revoke the Agreement within 7 days after signing it, and unless I so revoke it,
the Agreement will be fully effective upon expiration of the revocation period. 
I understand and agree that to revoke this Agreement, written notice of the
revocation must be received by the following person no later than seven (7) days
from the date this Agreement is signed:

 

Andrew Iwaskow

Executive Vice President, Human Resources

Tailored Brands, Inc.

6100 Stevenson Boulevard

Fremont, CA 94538

Phone:

Facsimile:

 

22

--------------------------------------------------------------------------------


 

9.                                      No Admissions.  The Company specifically
denies any liability or wrongdoing whatsoever.  Neither this Separation
Agreement nor any of its provisions, terms, or conditions shall be construed to
be an admission of liability or wrongdoing.  Neither the Separation Agreement
nor any of its provisions, terms, or conditions may be offered or received in
evidence in any action or proceeding as evidence of an admission of liability or
wrongdoing.

 

10.                               Additional Acknowledgments.

 

a.             I understand and agree that this Agreement constitutes a waiver
and release of any and all claims which would otherwise be preserved by
operation of Section 1542 of the Civil Code of the State of California, and
under any and all similar laws of any governmental entity.  Section 1542 of the
Civil Code provides as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her  favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.

 

b.             In light of the payment by the Company of all amounts due to
me, I acknowledge and agreed that California Labor Code section 206.5 is not
applicable.  That section provides in pertinent part as follows:

 

No employer shall require the execution of any release of any claim or right on
account of wages due, or to become due, or made as an advance on wages to be
earned, unless payment of such wages has been made.

 

11.                               Scope.  This Release does not extend to those
rights which as a matter of law cannot be waived.

 

12.                               Applicable Law.  This Agreement shall be
governed by California law.

 

13.                               Reimbursement of Reasonable Business
Expenses.  I understand that by executing this Agreement, I am not releasing any
claims for reimbursement of business-related expenses under Labor Code section
2802.  I also acknowledge that I am hereby advised of my right to consult with
an attorney of my choosing about this business-related expenditures
acknowledgement.  I hereby affirm that I have received full and adequate
reimbursement for any necessary business-related expenditures or losses incurred
by me in the course of my employment with the Company.

 

23

--------------------------------------------------------------------------------


 

I have read the foregoing Separation Agreement and accept and agree to the
provisions contained therein.  I hereby execute it voluntarily, after having had
the opportunity to consult with an attorney, and with full understanding of its
consequences.

 

TAILORED BRANDS, INC.

DOUGLAS S. EWERT

 

 

 

By:

 

 

 

 

 

Andrew Iwaskow

 

 

Executive Vice President, Human Resources

 

 

Dated:             , 20

 

Dated:             , 20

 

24

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Resignation

 

[see attached]

 

25

--------------------------------------------------------------------------------


 

Letter of Resignation

 

                 , 2018

 

Tailored Brands, Inc.

6100 Stevenson Blvd.

Fremont, California 94538

Attention:  Chairman of the Board of Directors

 

Dear Mr. Chairman:

 

In accordance with Section 7(g) of the Second Amended and Restated Employment
Agreement dated as of the date hereof (the “Employment Agreement”) between me
and Tailored Brands, Inc., a Texas corporation (the “Company”), and Tailored
Shared Services, LLC, a Delaware limited liability company, I hereby tender my
resignation as a director and/or manager and officer of the Company and each of
its subsidiaries, provided that such resignation shall be effective only in the
event that (i) my employment with the Company has been terminated pursuant to
any of the subsections of Section 6 of the Employment Agreement and (ii) the
Board of Directors of the Company determines, upon such termination, by a
resolution duly adopted by the Board of Directors, to accept my resignation.

 

This resignation is irrevocable and may not be withdrawn by me at any time.

 

Sincerely,

 

 

 

 

Douglas S. Ewert

 

26

--------------------------------------------------------------------------------